Citation Nr: 0500679	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-05 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The appellant has no valid period of service in a branch of 
the United States Military.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 decision of the VA Regional 
Office in Manila, the Republic of the Philippines (RO), which 
denied the appellant's application to reopen a claim to 
establish basic eligibility for entitlement to VA benefits.

During a September 2004 hearing before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO, the appellant 
confirmed that he had withdrawn his power of attorney from a 
private attorney.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A July 1999 Board decision held that the appellant did 
not have the requisite service for eligibility for VA 
benefits; the veteran failed to appeal that Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

3.  Evidence added to the record since the July 1999 Board 
decision denying the claim to establish basic eligibility to 
entitlement to VA benefits based upon qualifying service is 
either cumulative of previously considered evidence, not 
relevant or, when viewed in conjunction with the evidence 
previously of record, does not raise a reasonable probability 
of substantiating the claim.





CONCLUSIONS OF LAW

1.  A July 1999 Board decision denying basic eligibility for 
entitlement to VA benefits based on qualifying service by the 
appellant is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

2.  The evidence received subsequent to the Board's July 1999 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to basic eligibility for 
entitlement to VA benefits based on qualifying service by the 
appellant have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.159, 20.1105 (2004); 
38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(2) (West 2002).  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board is cognizant of Pelegrini v. Principi, 17 Vet. App. 
412 (2004), wherein Court recently held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

However, any error in the sequence of events is not shown to 
have any effect on this case or to cause injury to the 
claimant.  As indicated above, the enactment of the VCAA has 
no material effect on adjudication of the claim currently 
before the Board and the law, not the evidence, controls the 
outcome of this appeal.  Sabonis, supra.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  

It is also pertinent to note that, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.  Furthermore, in VAOPGCPREC 5-2004 (June 23, 2004) 
the VA General Counsel held that VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.

Factual Background

The appellant continues to allege having had military service 
during World War II, with the recognized guerrillas, that 
renders him eligible for VA benefits.

The July 1999 Board decision held that appellant had not met 
the requirements of basic eligibility for VA benefits based 
on qualifying service.  The Board decision observed that the 
United States Army Reserve Personnel Center (ARPERCEN) 
determined in October 1996 and September 1997 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrilla service, in 
the service of the United States Armed Forces.

Evidence of record at that time included an affidavit dated 
in January 1995, in which many people certified that they had 
served with the appellant in the Philippine Army and that the 
reason he did not go to processing was that he was in the 
hospital; a September 1995 statement from the General 
Headquarters of the Armed Forces of the Philippines 
certifying that the appellant was carried as a private in the 
reconstructed guerilla roster; a March 1996 affidavit in 
which two people indicated that they had served with the 
appellant, he had been wounded in service, and he had been 
treated by a United States Army medical team; an October 1996 
ARPERCEN certification that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces; records of medical treatment the appellant 
received in January 1946, while he was apparently in service, 
indicating that he was in "F" Co., 12th Inf.; an October 1996 
affidavit in which the Commanding Officer of the 1st 
Battalion, 12th Infantry indicated that the appellant had 
been active in his guerilla unit, but that he had not been 
furnished any documents identifying him as a member of the 
guerilla organization; a 1996 statement from the Veterans 
Federation of the Philippines that the appellant was a 
recognized guerilla; and September 1997 correspondence from 
ARPERCEN, following a request by the RO to recertify the 
appellant's service, that no change was warranted in the 
previously negative certification.

On numerous occasions after the July 1999 Board decision, the 
veteran submitted additional evidence along with various 
statements in which he alleged basic eligibility for 
entitlement to VA benefits.  In response, the RO informed him 
repeatedly that he was not eligible for benefits as he had no 
valid service in the Armed Forces of the United States.  In 
June 2002, the RO informed the appellant that it had made a 
decision on his claim for VA disability benefits.  The RO 
explained that in order to reopen a claim, new and material 
evidence was required.  The RO observed that the appellant 
had provided no new or different identifying information than 
that which was previously furnished to the U.S. Department of 
the Army and was the basis for their previous negative 
certification.  The information did not provide a reasonable 
factual basis upon which to reconsider his entitlement to VA 
benefits or to request a recertification of alleged military 
service.  

The numerous documents submitted by the veteran since the 
July 1999 Board decision include duplicate copies of the 
January 1995 affidavit, the September 1995 statement from the 
General Headquarters of the Armed Forces of the Philippines, 
the March 1996 affidavit, the October 1996 affidavit, the 
1996 statement from the Veterans Federation of the 
Philippines, and the September 1997 correspondence from 
ARPERCEN.

The veteran also submitted copies of numerous post-service 
medical records; an undated Resume of WWII Disabled Veteran; 
various copies of correspondence from VA to the veteran; 
various statements in which the veteran reiterated his 
contentions; a "Request For Service Record"; a February 
1946 Philippine Army Honorable Discharge with Enlistment 
Record; a November 1999 statement from the Philippine 
Veterans Affairs Office that the veteran's records show he 
served in [redacted], Co., 12th Inf. Regt. FAIT; a copy of a 
previously submitted claim for VA benefits; a November 1999 
statement from the General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General; and a March 1998 
legal affidavit from the appellant that his name is [redacted] [redacted]. 
[redacted], , not [redacted][redacted].  (As noted above, ARPERCEN, 
following a request by the RO to recertify the appellant's 
service with the same spelling noted in his March 1998 
affidavit, that no change was warranted in the previously 
negative certification if the requisite service; there is no 
conflict with the spelling of the appellant's name.)  Also 
submitted since the 1999 Board decision were a December 1960 
recommendation from the Headquarters of the Isabela 
Constabulary Command; an unsigned April 1998 statement that 
the bearer was a veteran; copies of an October 2003 dividend 
check from the Philippine Veterans Bank, along with an 
affidavit from that bank; a December 2003 statement from the 
Post Commander 1St Puerto Princesa City Veterans Post 
regarding the veteran's service; copies of the veteran's 
correspondence to the National Personnel Records Center 
(NPRC) and completed National Archives and Record 
Administration forms, with responses; a January 2004 joint 
affidavit from two people stating that they had served with 
appellant in [redacted], Co., 12th Inf. FAIT, the appellant was a 
genuine guerrilla member and WWII veteran and a member of a 
guerrilla unit during WWII; and An Affidavit for Philippine 
Army Personnel.

The appellant testified during the September 2004 hearing 
before the undersigned VLJ that he would like to continue his 
appeal but his commanding officer was deceased.  

Legal Analysis

The July 1999 Board decision holding that that the appellant 
had not met the requirements of basic eligibility for VA 
benefits based on qualifying service is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, 
the appellant must present or secure new and material 
evidence with respect to the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this application to reopen 
was received after that date (it was received in May 2002), 
the revised regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen his claim for basic eligibility for VA 
benefits based on qualifying service.  The Board finds that 
the additional evidence submitted after the July 1999 Board 
decision is either not new (not relevant, redundant of 
previously considered evidence), or not material within the 
meaning of 38 C.F.R. § 3.156.  

The additional copies of the January 1995 affidavit, the 
September 1995 statement from the General Headquarters of the 
Armed Forces of the Philippines, the March 1996 affidavit, 
the October 1996 affidavit, the 1996 statement from the 
Veterans Federation of the Philippines, and the September 
1997 correspondence from ARPERCEN are not new evidence as 
they are duplicative or exact copies of evidence of record at 
the time of the July 1999 Board decision. 

The Board finds that the remainder of the additional evidence 
submitted by the appellant is not material within the meaning 
of 38 C.F.R. § 3.156.  The additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
appellant's claim, or raise a reasonable possibility of 
substantiating the claim under the controlling law.

In this regard, the Board observes that the United States 
will pay compensation to any "veteran" disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct. 38 U.S.C.A. § 
1110 (West 2002).  The law authorizes the payment of pension 
to a "veteran" of a war who has the requisite service and who 
is permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct. 
38 U.S.C.A. §§ 1502, 1521 (West 2002).  The law also 
authorizes payment of death compensation or death pension 
benefits to a surviving spouse of a "veteran." 38 U.S.C.A. §§ 
1121, 1541 (West 2002).

The provisions of 38 C.F.R. §§ 3.8 and 3.9 provide that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, it has been held by the Court, in an 
unrelated case, that the service department determination as 
to an individual's service shall be binding on the VA.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

In light of the above law, and the fact that in October 1996 
and September 1997 ARPERCEN verified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, none of the additional evidence 
submitted since the July 1999 Board decision is relevant to a 
claim that he is entitled to basic eligibility for 
entitlement to VA benefits.    

Because the U.S. service department's determination regarding 
the appellant's service is binding on VA, and the additional 
evidence received since the July 1999 Board decision does not 
alter this fact, the Board must conclude that the appellant 
is not a "veteran" for purposes of entitlement to VA 
benefits.  New and material evidence not having been 
received, the application to reopen a claim to establish 
basic eligibility for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

New and material evidence not having been received, the 
application to reopen a claim to establish basic eligibility 
for entitlement to VA benefits is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


